UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6572



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


YOLANDA VIOLA BURGESS,

                                            Defendant - Appellant.



                            No. 06-6859



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


YOLANDA VIOLA BURGESS,

                                            Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:00-cr-00162-LMB-1)
Submitted: July 20, 2006                      Decided: July 27, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yolanda Viola Burgess, Appellant Pro Se. Kimberly A. Riley, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Yolanda Viola Burgess appeals the district courts orders

denying relief on her writs of error coram nobis.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court. United States v.

Burgess, No. 1:00-cr-00162-LMB-1 (E.D. Va. Mar. 13, 2006; Apr. 19,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -